TRUSTCO Exhibit 99(a) Bank Corp NY Shareholder Letter 5 Sarnowski Drive, Glenville, New York, 12302 NASDAQ-TRST (518) 377-3311Fax:(518) 381-3668 Subsidiary:Trustco Bank Robert J. McCormick President and Chief Executive Officer February 27, 2008 Dear Fellow Shareholders; As you have likely seen, TrustCo announced that its Board of Directors declared a quarterly cash dividend of $0.11 per share for the first quarter of 2008.This dividend provides a strong yield on the current stock price and represents a continued payout of the majority of the Company’s earnings to shareholders.However, it does represent a reduction from the prior level of $0.16 per share.I am writing to you today to provide you with some background on the Board’s decision, and on our bank. I would like to emphasize that TrustCo remains a well-capitalized and very liquid bank, with profitability levels that are significantly better than typical in the banking industry.For example, our return on equity for 2007 was 17.2%, compared to a median of 8.2% for approximately 600 banks and thrifts tracked by SNL Financial, an independent provider of data on the industry.Further, as we have noted in the past, the subprime mortgage issues that have hurt so many institutions have not affected TrustCo.We have taken a long-term, conservative view of our business, which has helped us avoid many of the asset quality issues that have led to large write-downs by other financial institutions over the last year. We have always sought to return excess capital to our shareholders in the form of dividends, and believe that our shareholders have found great value in this practice.We are proud that our dividend policy resulted in cash dividends to shareholders of $48.1 million in 2007 and a total of $230.8 million over the last five years.Our decision to reduce the dividend level was a difficult one for the Board.A key consideration was the growth of loans and deposits in recent years and our expectation that similar growth will continue.Loans are up $530 million and deposits are up $746 million over the last five years.Over the last two years, TrustCo has paid out total dividends that exceeded earnings, which was possible because of our Company’s strong capital position.However, earnings must eventually cover dividends, particularly for a growing company like TrustCo.Growing loans and deposits is the basic building block of the Company’s future profitability. We appreciate the support of our shareholders and continue to strive towards building a more profitable and valuable institution. Sincerely, /s/ Robert J. McCormick Robert J.
